
	
		III
		109th CONGRESS
		2d Session
		S. RES. 577
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2006
			Mr. Baucus (for himself,
			 Mr. Burns, and Mr. Byrd) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating September 24, 2006, as
		  National Good Neighbor Day.
	
	
		Whereas our society has developed highly effective means
			 of speedy communication around the world, but has failed to ensure meaningful
			 communication among people living across the globe, or even across the street,
			 from one another;
		Whereas the endurance of human values and consideration
			 for others are critical to the survival of civilization; and
		Whereas being good neighbors to those around us is the
			 first step toward human understanding: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 24, 2006, as National Good Neighbor Day; and
			(2)calls on the
			 people of the United States and interested groups and organizations to observe
			 National Good Neighbor Day with appropriate ceremonies and activities.
			
